OPINION OF THE COURT
PER CURIAM.
The trial court properly found the defendant guilty of direct criminal contempt for making inconsistent statements under oath during trial and during the sentencing hearing. The trial judge knew that one of the statements was false. The statements were germane to the issues being considered and were calculated to mislead the court in its consideration of the sentence. See Duff v Southern Bell Tel & Tel Co., 386 So.2d 253 *45(Fla. 5th DCA 1980); Sauls v State, 354 So.2d 435 (Fla. 3d DCA 1978).
AFFIRMED.
McNEAL, R., HILL, M., SPRINGSTEAD, L, concur.